 Case 2:21-cv-06438-FLA-MAA Document 1 Filed 08/10/21 Page 1 of 8 Page ID #:1




1    Jeffrey Cutler [CA SBN 100639]
     Email: jcutler@wkclegal.com
2    Kathryn J. Halford [CA SBN 068141]
     Email: khalford@wkclegal.com
3    Elizabeth Rosenfeld [CA SBN 106577]
     Email: erosenfeld@wkclegal.com]
4    WOHLNER KAPLON CUTLER
     HALFORD & ROSENFELD
5    A Professional Corporation
     16501 Ventura Boulevard, Suite 304
6    Encino, California 91436
     Telephone: (818) 501-8030; Facsimile: (818) 501-5306
7
     Attorneys for Plaintiffs
8
                                UNITED STATES DISTRICT COURT
9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   THE BOARDS OF TRUSTEES OF THE              CASE NO.:
     SOUTHERN CALIFORNIA FLOOR
12   COVERING PENSION TRUST FUND,               COMPLAINT FOR BREACH OF
     SOUTHERN CALIFORNIA FLOOR                  CONTRACT; VIOLATION OF
13   COVERING HEALTH AND WELFARE                ERISA
     TRUST FUND, SOUTHERN
14   CALIFORNIA FLOOR COVERING                  [29 U.S.C. §§ 185, 1132, 1145]
     APPRENTICESHIP AND TRAINING
15   TRUST FUND, SOUTHERN
     CALIFORNIA FLOOR COVERING
16   VACATION AND HOLIDAY TRUST
     FUND, CONTRACT
17   ADMINISTRATION TRUST FUND,
     THE PAINTERS AND ALLIED
18   TRADES LABOR MANAGEMENT
     COOPERATION FUND, AND THE
19   RESILIENT FLOOR AND
     DECORATIVE COVERING LOCAL
20   UNION NO. 1247,

21          Plaintiffs,

22   v.

23   FINE DESIGN FLOOR COVERING,
     INC., a California corporation,
24
            Defendant.
25

26
27

28

                                         -1-
 Case 2:21-cv-06438-FLA-MAA Document 1 Filed 08/10/21 Page 2 of 8 Page ID #:2




1          Plaintiffs allege as follows:
2                                          JURISDICTION
3          1.     Jurisdiction is conferred upon this Court by the Employee Income
4    Retirement Security Act of 1971, as amended (“ERISA”), 29 U.S.C. § 1001, et seq.,
5    and by Section 301(a) of the Labor-Management Relations Act (“LMRA”), as
6    amended, 29 U.S.C. § 185(a).
7                                              VENUE
8          2.     In accordance with Section 502(e) of ERISA, 29 U.S.C. § 1132(e), venue
9    is appropriate in the Central District of California as the place where the Trust Funds
10   are administered, and where the contractual obligations alleged herein are to be
11   performed.
12                                           PARTIES
13         3.     Plaintiffs, Boards of Trustees (“Board of Trustees”), are fiduciaries of the
14   Southern California Floor Covering Pension Trust Fund, Southern California Floor
15   Covering Health and Welfare Trust Fund, Southern California Floor Covering
16   Apprenticeship and Training Trust Fund, Southern California Floor Covering
17   Vacation and Holiday Trust Fund, Contract Administration Trust Fund, and the
18   Painters and Allied Trades Labor Management Cooperation Fund (hereinafter
19   collectively referred to as “Trust Funds”). The Trust Funds are employee benefit
20   plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3),
21   multiemployer plans within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. §
22   1002(37)(A), and express trusts in compliance with Section 302 of the LMRA, 29
23   U.S.C. § 186. The Board of Trustees bring this lawsuit for and on behalf of the Trust
24   Funds to enforce Section 515 of ERISA, 29 U.S.C. § 1145, to redress violations and to
25   obtain other appropriate legal and equitable relief.
26         4.     Plaintiff, Resilient Floor and Decorative Covering Local Union No. 1247
27   (“Union”) is a labor organization within the meaning of Section 301 of the LMRA, 29
28   U.S.C. § 185(a), and an “employee organization” within the meaning of Section 3(4)

                                             -2-
 Case 2:21-cv-06438-FLA-MAA Document 1 Filed 08/10/21 Page 3 of 8 Page ID #:3




1    of ERISA, 29 U.S.C. § 1002(4). Plaintiffs Board of Trustees and Union shall be
2    collectively referred to hereinafter as, “Plaintiffs.”
3          5.    Plaintiffs are informed and believe, and thereon allege, that at all times
4    relevant herein, defendant, Fine Design Floor Covering, Inc. (“FINE DESIGN”), a
5    California corporation, was and is a corporation existing under and by virtue of the
6    laws of the State of California and doing business within this judicial district. At all
7    relevant times herein, FINE DESIGN was, and currently is, an “employer” in an
8    industry affecting commerce, within the meaning of the LMRA and ERISA.
9          6.    This complaint is prosecuted pursuant to Section 301(a) of the LMRA, 29
10   U.S.C. § 185(a), and pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132
11   and 1145, to enforce the provisions of a collective bargaining agreement and ERISA
12   against an employer engaged in an industry affecting commerce.
13

14                                    FIRST CLAIM FOR RELIEF
15                                      BREACH OF CONTRACT
16                                     (AGAINST FINE DESIGN)
17         7.    Plaintiffs incorporate by reference the allegations of paragraphs 1 through
18   6, inclusive, as though fully set forth herein.
19         8.    At all times relevant herein, FINE DESIGN has been party to the District
20   Council of Painters and Allied Trades No. 36 on behalf of Glaziers, Architectural
21   Metal and Glass Workers Local Union No. 636 Master Labor Agreement (“MLA”).
22   As a party to the MLA, FINE DESIGN adopted, accepted, and agreed to be bound to
23   the provisions of the Agreements and Declarations of Trust of each of the Trust
24   Funds, and to any amendments thereto or modifications thereof (“Trust Agreements”).
25         9.    The MLA and Trust Agreements require FINE DESIGN to promptly file
26   written trust fund reports and to fully report and make contributions to each of the
27   Trust Funds for each hour of covered work at the rates specified in the MLA for all
28   employees performing work covered under the terms of the MLA. The MLA further

                                             -3-
 Case 2:21-cv-06438-FLA-MAA Document 1 Filed 08/10/21 Page 4 of 8 Page ID #:4




1    provides that the reports and contributions are due and payable on the tenth (10th) day
2    of the month following the month in which the hours are worked. If the employer
3    does not pay the required contributions by the twentieth (20th) day of the month
4    following the month in which the work was performed, its contributions are deemed
5    delinquent.
6          10. The Trust Agreements vest in the Board of Trustees the authority to adopt
7    and amend rules and regulations for the administration of the Trust Funds, pursuant to
8    which the Board of Trustees duly adopted and implemented the Audit and Collection
9    Policies and Procedures for the Southern California Floor Covering Trust Funds
10   ("Collection Procedures").
11         11. The Trust Agreements and Collection Procedures provide that in the event
12   contributions become delinquent and a legal action is filed to collect the delinquent
13   contributions, liquidated damages shall be assessed at the rate of $500.00 or twenty
14   percent (20%) of the delinquent contributions, and the amount of liquidated damages
15   so fixed and computed shall be added to and become a part of the employer’s required
16   contributions due to the Trust Funds. The Trust Agreements and Collection
17   Procedures further provide that liquidated damages are intended to reflect the harm
18   caused and to reasonably forecast just compensation for the harm caused, such as the
19   actual increase in administrative costs and/or the loss of investment interest or other
20   damage to the Funds caused by the employer’s delay in payment or failure to pay
21   contributions, and are not intended as a penalty.
22         12. The Trust Agreements and Collection Procedures provide that in the event
23   contributions become delinquent, interest shall accrue at the rate of seven percent
24   (7%) per annum on all unpaid contributions from the date of delinquency until the
25   date of payment.
26         13. The Trust Agreements and Collection Procedures provide that in the event
27   contributions become delinquent, the Delinquent Employer shall pay all costs of
28   collection, including the Funds’ attorneys’ fees and court costs.

                                           -4-
 Case 2:21-cv-06438-FLA-MAA Document 1 Filed 08/10/21 Page 5 of 8 Page ID #:5




1          14. The Agreements and Declarations of Trust provide that the Board of
2    Trustees may undertake reasonable inquiry, including audit, of an Employer's records
3    insofar as may be necessary or appropriate to verify an Employer's compliance with
4    its obligations, and, in addition to interest and liquidated damages, a delinquent
5    Employer shall be liable to the Trust Funds for all reasonable expenses of collection,
6    including but not limited to, attorney’s fees and costs, accountant’s and auditor’s fees,
7    costs of attachment and execution, bond, and receivers.
8          15. Plaintiffs are informed and believe, and on that basis allege that at all
9    times relevant herein, FINE DESIGN employed workers covered by the provisions of
10   the MLA, who performed work and labor undertaken by FINE DESIGN during the
11   time the MLA was in full force and effect.
12         16. In or about 2021, the Trust Funds conducted a payroll audit of FINE
13   DESIGN’s books and records for the period of October 1, 2015 through December 31,
14   2018 (the “Audit”). The Audit revealed clerical errors and omissions on several
15   participants and resulted in fringe benefit contributions due to the Trust Funds. The
16   Audit further revealed that FINE DESIGN does not keep track of hours worked by its
17   employees. The Audit indicates that FINE DESIGN has not complied with the
18   reporting requirements set forth in the MLA and Trust Agreements.
19         17. Based on the Audit, the following amounts are due and owing by FINE
20   DESIGN for the audit period: contributions in the amount of $111,911.93; liquidated
21   damages in the amount of $11,191.19; working dues in the amount of $8,146.86; audit
22   fees in the amount of $3,675.38 and interest through March 12, 2021, in the amount of
23   $32,236.89. Interest continues to accrue at the rate of seven percent (7%) per annum
24   until the contributions are paid in full. A true and correct copy of the Audit is attached
25   hereto as Exhibit “1” and is incorporated herein by reference.
26         18. Despite demands by the Trust Funds for payment, FINE DESIGN has
27   failed and refused to pay the sums found due as a result of the Audit.
28

                                           -5-
 Case 2:21-cv-06438-FLA-MAA Document 1 Filed 08/10/21 Page 6 of 8 Page ID #:6




1           19. Plaintiffs are informed and believe, and on that basis allege, FINE
2    DESIGN has not properly reported and paid contributions for the period January 1,
3    2019 through January 21, 2021. For this period, Plaintiffs are informed and, on that
4    basis allege, there are additional fringe benefit contributions, liquidated damages, and
5    interest due and owing by FINE DESIGN which is subject to proof.
6           20. By failing to pay the delinquencies owed to the Trust Funds, as described
7    above, FINE DESIGN has violated and continues to violate the Agreements and
8    Declarations of Trust.
9           21. By reason of FINE DESIGN’s breach of the Agreements and Declarations
10   of Trust, the Trust Funds have suffered and continue to suffer damages for unpaid
11   contributions, liquidated damages, interest, and have incurred attorneys' fees and
12   costs. Pursuant to the Agreements and Declarations of Trust, the Trust Funds are
13   entitled to the unpaid contributions, interest on the unpaid contributions, liquidated
14   damages, audit costs, reasonable attorneys’ fees, costs of this action, and any other
15   such legal or equitable relief as the Court deems appropriate.
16          22. As a result of FINE DESIGN’s breach of the Agreements and the
17   Declarations of Trust, it has been necessary for Plaintiffs to engage the law firm of
18   Wohlner Kaplon Cutler Halford & Rosenfeld for the purpose of collecting unpaid
19   contributions, dues and damages owed to Plaintiffs and by FINE DESIGN to
20   Plaintiffs.
21          23. At all times mentioned herein, it was and now is impracticable and
22   extremely difficult to fix the amount of actual damage to the Trust Funds as a result of
23   nonpayment of contributions. The amount agreed upon in the Trust Agreements and
24   for liquidated damages, represented and now represents a reasonable endeavor to
25   ascertain and compensate for the damages caused to the Trust Funds by the
26   nonpayment of contributions.
27          24. Plaintiffs have fully performed their obligations under the MLA and the
28   Agreements.

                                           -6-
 Case 2:21-cv-06438-FLA-MAA Document 1 Filed 08/10/21 Page 7 of 8 Page ID #:7




1          25. Pursuant to the MLA and Trust Agreements, and the Trust Funds’
2    Collection Policy, the Plaintiffs are entitled to judgment for all unpaid contributions,
3    interest, liquidated damages, audit fees, attorneys’ fees and costs.
4

5                               SECOND CLAIM FOR RELIEF
6                                   VIOLATION OF ERISA
7                                  (AGAINST FINE DESIGN)
8          26. Plaintiffs incorporate by reference the allegations of paragraphs 1 through
9    25, inclusive, as though fully set forth herein.
10         27. By failing to accurately report and pay contributions to the Trust Funds in
11   accordance with the Trust Agreements, FINE DESIGN has violated Section 515 of
12   ERISA, 29 U.S.C. § 1145.
13         28. In accordance with the terms of the Trust Agreements, and pursuant to
14   Sections 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1145, the Trust
15   Funds are entitled to payment of all contributions determined to be due, as well as
16   liquidated damages, interest, attorneys’ fees, audit fees and costs incurred in enforcing
17   the terms of the Trust Agreements, and such other legal and equitable relief as the
18   Court deems appropriate.
19

20                                           PRAYER
21                              ON ALL CLAIMS FOR RELIEF
22   WHEREFORE, Plaintiffs pray for judgment as follows:
23         1.     For unpaid benefit contributions and other damages for breach of contract
24   and violation of ERISA as established by proof to include contributions and other
25   damages disclosed through the audit for the period October 1, 2015 through December
26   31, 2018;
27         2.     For liquidated damages as established by proof;
28         3.     For interest calculated at a rate of 7% per annum, or other applicable

                                            -7-
 Case 2:21-cv-06438-FLA-MAA Document 1 Filed 08/10/21 Page 8 of 8 Page ID #:8




1    legal rate, on all fringe benefit contributions due from their respective due dates, or the
2    dates said fringe benefit contributions should have been paid, until paid, plus
3    additional amounts as established by proof;
4             4.   For damages for breach of contract and violation of ERISA as
5    established by proof;
6             5.   For Plaintiffs’ audit costs, plus additional amounts as established by
7    proof;
8             6.   For Plaintiffs’ reasonable attorneys’ fees incurred in prosecuting this
9    action;
10            7.   For costs of suit incurred herein; and
11            8.   For such other legal and equitable relief as the Court deems appropriate.
12
     DATED: August 10, 2021           Jeffrey L. Cutler
13
                                      Kathryn J. Halford
14                                    Elizabeth Rosenfeld
                                      WOHLNER KAPLON CUTLER
15
                                      HALFORD & ROSENFELD
16
                                      By: /s/ Jeffrey L. Cutler
17                                    JEFFREY L. CUTLER
18                                    Attorneys for Plaintiffs,
                                      The Boards of Trustees of the Southern California
19
                                      Floor Covering Pension Trust Fund, Southern
20                                    California Floor Covering Health and Welfare Trust
                                      Fund, Southern California Floor Covering
21
                                      Apprenticeship and Training Trust Fund, Southern
22                                    California Floor Covering Vacation and Holiday Trust
                                      Fund, Contract Administration Trust Fund, the
23
                                      Painters and Allied Trades Labor Management
24                                    Cooperation Fund, and the Resilient Floor and
                                      Decorative Floor Covering Local Union No. 1247
25

26
27

28

                                            -8-
